DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see amendments and remarks filed on 3/3/2021, with respect to claims 24-33 have been fully considered and are persuasive.  The rejection under 35 USC 103 of claims 24-33 has been withdrawn. 

Allowable Subject Matter

Claims 24-33 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Referring to the claim 24 the closest prior art of record fails to teach or reasonably suggest the limitation A headlight for a vehicle, the headlight comprising:  a    pivot frame being moveable relative to said housing in translation in a vertical and horizontal direction; and said light module being pivotally mounted relative to said pivot frame, with said light module being suspended on a vertical axis, which is supported by said pivot frame and extends through a mass center of gravity of said light module.  Hence, claim 24 and depending claims 25 to 32 are allowed.

Referring to the claim 33 the closest prior art of record fails to teach or reasonably suggest the limitation A motor vehicle, comprising:  at least one control unit configured to control said light module of said at least one headlight and said electric drive for pivoting said light module; and a mechanical pivot frame mounted to be moveable relative to said housing in translation in a vertical and horizontal direction; said light module being pivotally mounted relative to said pivot frame, with said light module being suspended on a vertical axis that is supported by said pivot frame and extends through a mass center of gravity of said light module  Hence, claim 33 has been allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 1-23 have been cancelled by applicant.
Claims 24-33 are allowed over prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        


/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        6/28/2021